Citation Nr: 1337681	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  09-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and major depressive disorder (MDD). 

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety, and MDD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the Veteran's initial claim was for service connection for PTSD.  The medical evidence of record indicates that the Veteran has a current diagnosis of PTSD, anxiety and MDD.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In compliance with the Court's holding in Clemons, the Board has recharacterized the claim as entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety and MDD, as styled on the title page. 

The issue of entitlement to a total rating for compensation based on individual unemployability (TDIU), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety, and MDD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a psychiatric disorder, to include PTSD, anxiety and MDD was initially denied in an unappealed April 1988 rating decision. 
2.  The evidence received since the April 1988 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen service connection for a psychiatric disorder, to include PTSD, anxiety and MDD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for a psychiatric disorder was initially denied in an April 1988 rating decision.  The RO found that there was no diagnosis of a nervous condition in-service, the first diagnosis of an anxiety reaction was 15 years post-service and there was no diagnosis of PTSD in the record.  The Veteran did not appeal the April 1988 denial and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
New evidence received since the April 1988 denial of the Veteran's claim includes VA Medical Center (VAMC) treatment records that document the Veteran's various current diagnoses of PTSD, anxiety and MDD.  See Battle Creek VAMC, Initial Psychological Assessment, November 2006 (impression of PTSD); see also Battle Creek VAMC, Psychiatry Nurse Practitioner Note, June 2007 (impression of anxiety disorder); see also Battle Creek VAMC, Psychiatry General Note, February 2007 (diagnosis of MDD).  Additionally, the Veteran has submitted new statements that his PTSD and anxiety are the direct result of witnessing the death of two fellow soldiers and killing two civilians in a traffic accident while in-service.  See Veteran's VA Form 646, June 2009.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Thus, the VAMC medical records and the Veteran's statements are presumed credible and tend to establish a nexus between the Veteran's current diagnoses of PTSD, anxiety, MDD and service.  As such, these documents relate to unestablished facts that are necessary to substantiate the Veteran's claim for service connection for a psychiatric disorder.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that the language of 38 C.F.R. § 3.156(a) ". . . suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim.").  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a psychiatric disorder, to include PTSD, anxiety and MDD has been received and the claim is reopened.  

Given the favorable nature of the Board's decision to reopen the claim of service connection for a psychiatric disorder, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 




ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety and MDD, is granted. 


REMAND

A remand is necessary for additional evidentiary development.

The Veteran contends that while in-service he witnessed several stressful events, including the death of two fellow service members and two civilians and being shot at while serving in Vietnam and Cambodia.  See Veteran's VA Form 646, June 2009; see also Battle Creek VAMC, Initial Psychological Assessment, November 2006; see also Veteran's Statements in Support of Claim for Service Connection for PTSD, January 2008.  He claims that his PTSD and anxiety are the direct result of these in-service incidents.  See Veteran's VA Form 646, June 2009.

The Veteran's personnel records show that he served in Thailand from October 1968 to September 1969.  The Veteran claims that his primary base was in Cambodia and this fact was never acknowledged in his personnel records as the United States was not supposed to be in Cambodia.  See Battle Creek VAMC, Initial Psychological Assessment, November 2006.  The Veteran also alleges that he served in Vietnam.  Id.; see Hearing Transcript, pgs. 11-12, September 1987; see also Jackson VAMC, Mental Health Consult, August 2007.  The Veteran did not receive any decorations or medals denoting participation in combat.  

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  

Where VA determines that the veteran did not engage in combat with the enemy, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of an alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

If a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See 38 C.F.R. § 3.304(f).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id. 

The record contains VAMC treatment records finding that the Veteran suffers from PTSD, anxiety and MDD.  However, these diagnoses do not explicitly link the Veteran's psychiatric disorders to his military service, particularly his fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f).  Therefore, a VA examination should be obtain to address whether or not the Veteran's current psychological disabilities were caused by in-service events and a detailed rationale for the opinion should be provided.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO previously attempted to verify the Veteran's claimed in-service stressors.  However, the Veteran did not provide sufficiently detailed stressor information and in October 2008, the U.S. Army and Joint Services Records Research Center (JSRRC) made a formal finding of lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  Upon remand, the Veteran should be provided another opportunity to sufficiently complete a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.

Additionally, the most recent treatment records from the Battle Creek VAMC are dated from September 2008, Jackson VAMC records are dated from April 2008 and Detroit VAMC records are dated from September 2005.  Accordingly, on remand, records of any ongoing VA treatment for the Veteran's psychiatric disorders should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care
providers, not previously identified, who have treated the Veteran for psychiatric disorders, to include PTSD, anxiety and MDD.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Battle Creek VAMC from September 2008 to present, the Jackson VAMC from April 2008 to present, and the Detroit VAMC from September 2005 to present.

2.  Request the Veteran complete VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, in order to obtain sufficiently specific details of the Veteran's alleged in-service stressful events to permit verification of these claimed PTSD stressors.  Once specific identifying information has been provided by the Veteran, make all attempts necessary to verify the Veteran's reported in-service PTSD stressors, including contacting the JSRRC.

3.  After completing the above, schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disorder, to include PTSD.  The Veteran's claims file and all pertinent medical records should be made available to and reviewed by the examiner.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran suffers from PTSD or a psychiatric disorder that is related to service.

(a) If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressors upon which the diagnosis is based and explain whether the claimed stressors are related to the Veteran's fear of in-service hostile military or terrorist activity, and whether the Veteran's symptoms are related to the claimed stressor(s). 

(b) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

In providing the opinion, the examiner should address the significance of the Veteran's various claimed in-service stressors, including seeing a sergeant hit in the head with an axe, being involved in a firefight on his first day in Cambodia/Vietnam, being shot at while laying pipe and driving a truck, running over two civilians on purpose and having his squad leader killed by a fellow service member and friend; the Veteran's November 1987 VA examination diagnosing him with an anxiety disorder; the Veteran's 1979/1980 suicide attempt; and, the various 2005 through 2008 VAMC diagnoses of PTSD, anxiety and MDD.

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


